DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Bardsley US 2008/0294175 discloses a ligature delivery system, comprising an elongate support shaft and handle, a flexible hoop assembly defining a hoop profile and an outer surface and a flap defining a channel for receiving the constriction member in an undeployed configuration, the channel having an inner surface. 
However, Bardsley does not disclose wherein in a deployed configuration the constriction member is removed from the flexible hoop assembly and the inner surface of the open channel remains exposed.
Chin US 5281238 discloses a ligature assembly, comprising an elongate support shaft and handle, a frame assembly for receiving the constriction member.
However, Chin fails to disclose a flap defining an open channel, or the assembly defining a hoop profile.
Rosenblatt et al. US 7806894 discloses a ligature assembly for transection of tissue, having an elongate support shaft and handle, a hoop assembly defining a hoop profile, and a constriction member.
However, Rosenblatt et al. fails to disclose a flap defining an open channel, or the support body having a lumen for receiving the frame. 
No combination of Bardsley, Chin, Rosenblatt et al. and prior art of record or prior art at large serves to rectify the deficiencies of Bardsley, Chin and Rosenblatt et al. in regard to the limitations of the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                              

/DIANE D YABUT/Primary Examiner, Art Unit 3771